Case 5:17-cv-00002-JGB-KK Document 49-9 Filed 10/11/18 Page 1 of 3 Page ID #:1949




              Exhibit I




                                                                      MCH - 000037
   Case 5:17-cv-00002-JGB-KK Document 49-9 Filed 10/11/18 Page 2 of 3 Page ID #:1950

Charles Harrison
From:                          Frank Adamitis [franksc@linkline.com)
Sent:                          Wednesday, December 01, 2010 8:55 PM
To:                            Charles Harrison
Cc:                            Dav�I.Samue�,FHFMA,MPA
Subject:                       Re: Your request


One more thing. I would appreciate if you could get Yvonne to refrain from calling Boulder City and mentioning my name.
I am currently working with them on a consulting project.
----- Original Message -----
From: Charles Harrison
To: Frank Adamitis
Cc: Jennifer Hopkins
Sent: Wednesday, December 01, 2010 3:41 PM
Subject: Your request

Frank:

We have received your request regarding inspecting certain public information:

    1.      The FY 2010 unaudited balance sheet and income statement.
    2.      The FY 2010 audited financial statements if available
    3.      The days in AR as of June 30, 2010
    4.      The board approved FY 2011 budgeted income statement
    5.      The board approved FY 2011 budgeted balance sheet
    6.      The board approved FY 2011 budgeted cash flow statement
    7.      The board approved FY 2011 budgeted statistics, i.e. number of ER visits, number of OP surgeries, number
            of IP patient days including swing days, number of clinic visits, number of LTC days, etc
    8.      The board approved capital budget for 2011.
    9.      The FY 2011 monthly balance sheets for July, Aug, and Sept 2010
    10.     The FY 2011 monthly income statements for July, Aug, and Sept 2010
    11.     The FY 2011 number of ER visits, number of OP surgeries, number of IP patient days including swing days,
            number of clinic visits, number of LTC days, etc. for July, August and September.
    12.     The days in AR as of September 30, 2010.

We understand that you would like these records provided to you in electronic format pursuant to Government
Code§ 6253.9.

We do have public records which are disclosable that generally meet your request:

    1.      The FY 2010 unaudited balance sheet and income statement.
    2.      The FY 2010 audited financial statement s are not yet available.
    3.      The days in AR as of June 30, 2010
    4.      The board approved FY 2011 budgeted income statement
    5.      The board approved FY 2011 budgeted balance sheet (we do not prepare a budgeted balance sheet)
    6.      The board approved FY 2011 budgeted cash flow statement (we do not prepare a budgeted cash flow
            statement)
    7.      The board approved FY 2011 budgeted statistics, i.e. number of ER visits, number of OP surgeries, number
            of IP patient days including swing days, number ot clinic visits, number of LTC days, etc
    8.      The board approved capital budget for 2011.
    9.      The FY 2011 monthly balance sheets for July, Aug, and Sept 2010

                                                           1
                                                                                                  MCH - 000038
Case 5:17-cv-00002-JGB-KK Document 49-9 Filed 10/11/18 Page 3 of 3 Page ID #:1951




                                                                      MCH - 000039
